DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 09, 2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to inventions non-elected without traverse. See Elec. filed on Jan 08, 2020.  Accordingly, claims 6-8 been cancelled. 

Reasons for Allowance
Claims 1-4, 10, 5, 9, 11-14 are allowed over the prior art of record as amended in the response filed on March 09, 2022.

The following is an examiner’s statement of reasons for allowance: The combined and closest prior art of records fail to teach that: receive a medical image acquired by another medical image diagnosis apparatus and identification information for identifying a disease state determined based on the medical image … wherein the diagnostic protocol information is information indicating procedures and examination items that are performed by an examiner to acquire the one or more ultrasound images corresponding to the identification information, and the displayed diagnostic protocol information includes the examination items arranged in an order of execution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793